Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #16/744578, Device For Holding Beverage Container and Console Box, filed 1/28/20.  Claims 1-10 are pending.  
This Final Office Action is in response to applicant's reply dated 2/3/22. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-In the third section on page 2 beginning with “the first main body”, it is unclear if “a rear of the receiving portion” is referring to the same “rear” previously claimed. The Examiner suggests ---the rear of the receiving portion---.


Regarding Claim 3:
-In the third section on page 4 beginning with “the first main body”, it is unclear if “a rear of the receiving portion” is referring to the same “rear” previously claimed. The Examiner suggests ---the rear of the receiving portion---.



Regarding Claim 5:
-It is unclear if “a front of the receiving portion” is referring to the same “front” previously claimed. The Examiner suggests ---the front of the receiving portion---.

Regarding Claim 9:
-It is unclear if “a front of the receiving portion” is referring to the same “front” previously claimed. The Examiner suggests ---the front of the receiving portion---.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JP2000127832 to Oishi.

Regarding Claim 1, as best understood, Oishi teaches a beverage container holding device comprising: a holder main body (1), which has a generally U-shaped receiving portion (inside of 1) to receive a beverage container, with a top (top of box 1) and a rear of the receiving portion 5rear (rear of body 1) being open, a front (forward closed 
10each of said at least one first rotating member (2,2’) comprising a first shaft (3,3’) member extending in an up-and-down direction (as depicted in Figure 1), and a first main body (main body of 2,2’) rotatably supported by the first shaft member (3,3’) such that the first main body extends into the receiving portion and retracts from the receiving portion (in the at rest position shown in Figure 1 the first rotating members (2,2’) extend into the receiving portion and when a beverage container is slid horizontally into the receiving portion thereby contacting the vertical faces of the first rotating members, the first rotating members pivot about the vertical shafts 3,3’ and retract from the receiving portion through the cutouts in the sidewalls of the body 1; para [0005]), 
the first main body (body of 2,2’) comprising a rear contact surface portion (vertical surface facing outward from the rear end of the holder main body 1; Figure 1), which the beverage 15container is configured to engage when the beverage container is 
the first main body (body of 2,2’) being configured to swing in a first direction (about 3,3’) when a forward force is exerted on the rear contact surface portion (when introducing the beverage container horizontally into the holder), and a rotation of the first main 20body in a reverse direction (since spring-biased by 4), which is opposite to the first direction, being restricted by a stopper (rectangular portion in each sidewall cutout as depicted in Figure 4), and 
the front contact surface portion (angled face of 2,2’ that faces inwardly and contacts the beverage container) is configured to make, at least at each of said at least one contact portion, an obtuse angle with an imaginary line extending from said first shaft member to the contact portion concerned (By viewing Figure 2 it can be seen that depending on the location of the contact along the front contact face, the angle between the front contact face and an imaginary line that extends from the shaft 3 would change. As exemplified below, angle measured from the imaginary line to the front contact face furthest inwardly into the receiving portion would be acute, however the angle increases as you measure along the front contact face towards the open end of the body 1, with the angles towards the open end of the body 1 clearly being obtuse).  


    PNG
    media_image1.png
    228
    231
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    228
    231
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    228
    231
    media_image3.png
    Greyscale


Regarding Claim 2, as best understood, Oishi teaches the beverage container holding device according to claim 1, wherein said at least one first rotating member (2,2’) comprises at least two first rotating members (2,2’), which are disposed at facing positions of the receiving portion (as depicted in Figure 1), and said at least two first rotating members are spaced from each other (on opposing side walls) in the receiving portion (Figure 1).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi in view of US 2011/0297715 to Kamiya et al. (hereinafter ‘Kamiya’).
	
Regarding Claim 5, as best understood, Oishi teaches the beverage container holding device according to claim 1, but does not specifically teach a console box extending rearwardly from a front center of a passenger compartment of a vehicle, the console box comprising the beverage container holding device, with a front of the receiving portion being toward a front side of the vehicle.  However, Oishi does teach that the beverage container holding device is mounted in a passenger car. Additionally, 
	
Regarding Claim 6, Oishi and Kamiya combined teach the console box according to claim 5, and Kamiya further teaches comprising a tray (3/4) continuously extending from a rear end of the beverage container holding device, with a surface of the tray being available for receipt of items (4 has a lid 3 that can be opened to place things inside or can be placed on the surface of 3; para [0022]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to have a tray as taught by Kamiya in combination with the beverage holder of Oishi since it is well-known in the vehicle arts to have a center console with storage for both beverages and small personal items.
	

Allowable Subject Matter
Claims 3, and 7-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Regarding the Drawings: The objection to the drawings have been withdrawn.

Regarding the Applicant’s argument that Oishi does not teach an obtuse angle: The Examiner has fully considered this but it is not persuasive. As explained in the previous office action, the angle changes along the surface of the front contact surface portion with the innermost portion towards the front creating an acute angle, and the angle increasing in the rear direction, with the outermost portion creating an obtuse angle. The Examiner has added exemplary depictions of the imaginary lines and angles for further clarification.

Regarding Applicant’s argument of Claim 4: The Applicant’s argument is persuasive and therefore claim 4 has been indicated as allowable subject matter.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632